DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 19 January 2021. Claims 1, 3, 7-8, 11-13, 15 and 19-22 are pending and examined. Claims 1 and 12-13 are currently amended. Claims 2, 4-6, 9-10, 14, 16-18 and 23-26 are cancelled. 
Response to Amendment
The Amendment filed 19 January 2021 has been entered. Claims 1, 3, 7-8, 11-13, 15 and 19-22 remain pending in the application. Regarding the Final Office Action mailed on 17 November, 2020, Applicant’s amendments to the Claims have overcome the 35 USC 112(a) and 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 19 January 2021, with regard to the rejections of claim 1, 12 and 13 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-8, 11-13, 15 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…obtaining position information indicating a current position of the target vehicle from a map database using a global positioning system (GPS) module” which is not explicitly, implicitly, or inherently disclosed in the specification. The closest paragraph in the specification is para 0131, which has “The position measurer 1540 measures position information indicating a current position of the vehicle in map data included in a map database…”. Indicating a measured position in map data is not the same as “obtaining position information from a map database”. Therefore, the claim is reciting NEW MATTER and is rejected under 35 U.S.C. 112(a). 
Claims 12 and 13 recite similar languages as claim 1 and are rejected for similar reasons above. 
Claims 3, 7-8, 11, 15 and 19-22 are rejected by virtue of the dependency on previously rejected claims. 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11-13, 15, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seder (US20100253540, hereinafter Seder), in view of Delp (WO2015167931, hereinafter Delp) and further in view of Wilson (US6385539, hereinafter Wilson). 
 	As to claims 1, 12 and 13, Seder teaches a processor-implemented method, a non-transitory computer-readable storage medium and an apparatus (Seder, para 0128, line 8-20; para 0130 teaches processor and memory) to control a longitudinal velocity of a target vehicle (Seder, para 0115, lines 1-4), the method comprising: 
obtaining position information indicating a current position of the target vehicle from a map database using a global positioning system (GPS) module (Seder, para 0051 teaches GPS device utilized with a map database to determine current location of the vehicle);
obtaining a plurality of waypoints of a road over which the target vehicle is traveling from a map database and lane information of the road over which the target vehicle is traveling (Seder, para 0127 teaches monitoring map waypoint data describing a projected route of travel and determining lane geometry based upon map waypoint data and map database; para 0136 teaches road geometry available from 3D maps; also see Fig. 26, para 0148), 
Seder, para 0148 teaches waypoints along a projected lane in front of the vehicle, also see Fig. 26); 
estimating a region of travel on the lane of the road along which the target vehicle will travel based on the plurality of driving waypoints (Seder, para 0148 teaches a series of waypoints in front of the vehicle forming a projected lane of travel based upon map data, also see Fig. 26); 
detecting a preceding object on the road region of travel on the lane of the road along which the target vehicle will travel (Seder, para 0156 teaches detecting a target object in front of vehicle, also see Fig. 27, Fig. 28); and 
adjusting the longitudinal velocity of the target vehicle based on a distance between the target vehicle and the preceding object on the road in the region of travel on the lane of the road along which the target vehicle will travel (Seder, para 0115, lines 1-4 teaches vehicle adjusting speed to maintain a distance from vehicles in the current path).
Seder does not explicitly teach the plurality of waypoints comprise center waypoints of a center line of the road on which the target vehicle is traveling. 
However, in the same field of endeavor, Delp teaches the plurality of waypoints comprise center waypoints of a center line of the road on which the target vehicle is traveling (Delp, page 5, line 10-page 6, line 15 teaches center waypoints of a center line of the road; Fig. 3); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor-implemented method, non-transitory computer-readable storage medium and apparatus disclosed by Seder to include the plurality of waypoints comprise center waypoints of a center line of the road on which the target Delp, page 1, lines 21-23).
Seder modified by Delp does not explicitly teach determining a plurality of driving waypoints on a lane of the road over which the target vehicle will travel by adding an offset based on the lane information to the center waypoints wherein the determining the plurality of driving waypoints on the lane of the road over which the target vehicle will travel by adding an offset based on the lane information to the center waypoints comprises determining a position difference between the current position of the target vehicle and a closest center waypoint to the target vehicle among the center waypoints based on the position information and the map database; and adding the position difference as the offset to the center waypoints.
However, in the same field of endeavor, Wilson teaches determining a plurality of driving waypoints on a lane of the road over which the target vehicle will travel by adding an offset based on the lane information to the center waypoints (see at least Wilson, col 3, lines 55-67,  any line parallel to the true vehicle lane must be a constant perpendicular distance from the vehicle lanes, the determine the virtual central line in the map serves to determine the offset amount in order to identify the actual vehicle lane, also see Fig. 6) wherein the determining the plurality of driving waypoints on the lane of the road over which the target vehicle will travel by adding an offset based on the lane information to the center waypoints comprises determining a position difference between the current position of the target vehicle and a closest center waypoint to the target vehicle among the center waypoints based on the position information and the map database (see at least Wilson, col 3, determine the offset amount in order to identify the actual vehicle lanes. The offset is defined by the perpendicular distance of the vehicle lane to the virtual centerline, i.e. the current vehicle position to the closest waypoint in the center line; also see Fig. 6); and adding the position difference as the offset to the center waypoints (see at least Wilson, col 3, determine the offset amounts in order to identify the actual vehicle lanes, also see Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor-implemented method, non-transitory computer-readable storage medium and apparatus disclosed by Seder in view of Delp to include the above limitations as disclosed by Wilson to build or augment digital maps with lane information (Wilson, col 5, lines 18-21).
As to claims 3 and 15, Seder in view of Delp and Wilson teaches the method of claim 1 and the apparatus of claim 13.
Seder further teaches wherein the adjusting comprises adjusting of the longitudinal velocity of the target vehicle based on information related to the distance of the target vehicle to the preceding object, a velocity of the preceding object, and an acceleration of the preceding object (Seder, para 0115, lines 1-4; para 0128, lines 12-16 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain a minimum distance from preceding objects).
As to claims 4 and 16, Seder in view of Delp and Wilson teaches the method of claim 1 and the apparatus of claim 13.
Seder further teaches determining the region of travel on the lane of the road which the target vehicle will travel based on a driving plan (Seder, para 0127 teaches determining region of travel based on a driving plan).
As to claims 5 and 17, Seder in view of Delp and Wilson teaches the method of claim 4 and the apparatus of claim 16.
Seder, para 0137, lines 3-16 teaches a lane the vehicle currently travelling; para 0148, lines 4-8 teaches a lane the vehicle is heading for based on driving plan; also see para 0127).
As to claims 7 and 19, Seder in view of Delp and Wilson teaches the method of claim 1 and the apparatus of claim 13.
Seder further teaches wherein the preceding object comprises a closest preceding object from among a plurality of preceding objects (Seder, para 0115, lines 2-4 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain a minimum distance from vehicles in the current path. The vehicles in the current path is a plurality of objects; also see Fig. 26).
As to Claims 9 and 21, Seder in view of Delp and Wilson teaches the method of claim 4 and the apparatus of claim 13. 
Delp further teaches the determining further comprises determining an intersection region along which the target vehicle will travel based on the driving plan (Delp, page 8, line 3-line 13; Fig. 4).
As to claim 10, Seder in view of Delp and Wilson teaches the method of claim 1.
Seder further teaches determining the region of travel based on a front-view image of the target vehicle with respect to a region within a predetermined distance from the target vehicle and with respect to a region beyond a predetermined distance from the vehicle (Seder, para 0127, lines 1-6 teaches monitoring camera data to generate geometry of a lane of travel for a vehicle, monitoring GPS and map waypoint data describing a projected route of travel).
As to Claim 11, Seder in view of Delp and Wilson teaches the method of claim 1.
Seder further teaches further comprising adjusting velocity of the target vehicle based on the longitudinal velocity (Seder, para 0115 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain distance from vehicles in the current path).
As to Claim 22, Seder in view of Delp and Wilson teaches the apparatus of claim 13.
Seder further teaches further comprising an accelerometer configured to adjust the longitudinal velocity based on the distance of the target vehicle to the preceding object (Seder, para 0115 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain distance from vehicles in the current path; para 0136 teaches an accelerometer).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seder in view of Delp and Wilson as applied to claims 1 and 13 above, and further in view of Bai (US20180060677, hereinafter Bai).
As to claims 8 and 20, Seder in view of Delp and Wilson teaches the method of claim 1 and the apparatus of claim 13.  
Seder further teaches fitting the map shape points with a spline (Seder, para 0138, lines 105 from bottom). 
Delp further teaches the center way points are obtained from the map database (Delp, page 5, line 10-page 6, line 15; Fig. 3).
Seder modified by Delp does not explicitly teach the interpolating a plurality of center waypoints.
Bai, para 0185 teaches interpolating a plurality of center way points).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Seder to interpolate a plurality of center waypoints, as disclosed by Bai. One of ordinary skills in the art would have been motivated to make this modification so that lane lines can be identified for better vehicle control (Bai, para 0005).
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUEN WONG/Primary Examiner, Art Unit 3667